DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4 and 8 have been amended, and claims 1-8 remain under consideration in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kephart et al. (US Patent No. 9,052,144).
Regarding claims 1-3, Kephart et al. teaches a sander or a sand dispenser for delivering sand through a hole in a metal melting furnace comprising: a hopper assembly (400, see figures 2, 4C and 7-10, and column 4, line 56-column 6, line 13),  a sand dispenser (450, see  figures 2, 4C and 9, and column 6, line 60-column 8, line 49) operatively coupled to the hopper assembly (400), and said hopper assembly with the sand dispenser coupled therewith are movably connected to a hopper rail assembly 
Kephart et al. teaches a sand dispenser that is configured to move horizontally between a home position and a sanding position (see column 6, line 60-column 8, line 25 and figures 2, 3A, 7, and 9) but fails to teach a sand dispenser that moves in a horizontal arc or horizontal arc from 0 degrees to 180 degrees. However, because Applicant’s specification shows or suggest no new or unexpected result arisen therefrom by moving the sand dispenser a horizontal arc in the manner as claimed; selection to modify the configuration of the sand dispenser of Kephart et al. so as to describe any permissible movement to include that being claimed between the home position and sanding position with a reasonable expectation of success without materially altering or affecting the operation of the sand dispenser would have been within the purview of one of ordinary skill in the art at the time the invention was made and/or  a modification obvious to one of ordinary skill in the art at the time the invention was made.  Also see MPEP 2144.o4 IV.B.

Allowable Subject Matter
5.	Claims 4-8 remain allowed.
Response to Arguments
6.	Applicant's arguments filed 07/26/2021 have been fully considered but they are 

Applicant’s principal argument is that Kephart fails to disclose any elements that 
could reasonably be equated to the claimed rotating arm and rotating cylinder because his hopper assembly simply moves in a linear direction when in operation. Thus Kephart is silent with respect to the hopper or sand dispenser undergoing any rotation, turning, or any other motion that could reasonably be considered a swivel as in claim 1. 
In response, it is noted that, eventhough claim 1 as instantly amended recites a sand dispenser connected to a platform by a rotating arm, wherein the platform is connected to a rotating cylinder; however the claim as set forth only requires the sand dispenser to move in a horizontal arc meaning the dispenser by itself does not rotate as appears to suggest in the arguments above.  Furthermore Applicant’s specification shows or suggest no new or unexpected result arisen therefrom by moving the sand dispenser a horizontal arc in the manner as claimed; selection to modify the configuration of the sand dispenser of Kephart et al. so as to describe any permissible movement to include that being claimed between the home position and sanding position with a reasonable expectation of success without materially altering or affecting the operation of the sand dispenser would have been within the purview of one of ordinary skill in the art at the time the invention was made and/or  a modification obvious to one of ordinary skill in the art at the time the invention was made.  

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/M.A/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733